Exhibit 10.11


2011 EQUITY INCENTIVE PLAN


FORM OF PERFORMANCE RESTRICTED STOCK UNIT AWARD TERMS


1. Grant. The Company hereby grants to the Employee an award of Restricted Stock
Units (“RSUs”), as set forth in the Notice of Grant, subject to the terms and
conditions in this Agreement and in the Company’s 2011 Equity Incentive Plan
(the “Plan”). Initially capitalized terms herein shall have the meanings set
forth in the Plan or as defined herein, as applicable.


2. Company’s Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Employee will have no right to
receive Shares under such RSUs. Prior to actual distribution of Shares pursuant
to any vested RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.


3. Vesting Schedule; Assumption or Substitution Calculation. The RSUs shall vest
as follows:


Up to the Maximum Amount will vest and be settled, based upon the extent, if
any, to which the performance metric has been achieved. The performance metric
is the relative performance of Company stock against the [Applicable TSR Metric]
(the “Index”) over a three-year period, with the target Company stock
performance equivalent to the performance of the Index over such period. To
determine relative performance, the baseline metrics are the 90 trading day
average closing price of the Company and the Index, as reported in The Wall
Street Journal, or such other reliable source as is determined by the
Administrator, in its sole discretion, with the last of the 90 trading days
falling on [_____________, 20XX]. This 90 day average establishes both the
Company baseline stock price (the “Company Baseline Stock Price”) and the Index
baseline (the “Index Baseline”) against which future Company stock and Index
performance will be compared.


Next, the Company will measure the 90 trading day average closing price of the
Company and the Index, as reported in The Wall Street Journal, or such other
reliable source as is determined by the Administrator, in its sole discretion,
with the last trading day of such 90-trading day period ending on
[_____________, 20XX+3] (establishing both the “Company Closing Price” and the
“Index Closing Price”).


The Company will then measure Company performance by dividing the Company
Closing Price by the Company Baseline Stock Price, with the quotient expressed
as a percentage of the Company Baseline Stock Price (the “Company Percentage
Performance”). The Company will then measure Index Performance over the same
period by dividing the Index Closing Price by the Index Baseline with the
quotient expressed as a percentage of the Index Baseline (the “Index Percentage
Performance”).


The Company will then subtract the Index Percentage Performance from the Company
Percentage Performance, then add 100 to the result, with the final result
constituting the relative Company performance as a percentage (the “Relative
Performance Percentage”).




1



--------------------------------------------------------------------------------

Exhibit 10.11


Relative Performance Percentage
Vesting
 
 

    
[Examples]


Relative Performance Percentages shall result in incremental vesting on a
straight-line basis within tiers based on full percentage Relative Performance
Percentages as set forth below:


General Rules


The Company Closing Price shall be automatically adjusted to account for any
Company stock split or similar change in capitalization effected without receipt
of consideration by the Company set forth in Plan Section 19(a) in the same
manner as set forth in Plan Section 19(a). In making determinations of the
number of Shares that vest hereunder, all Relative Performance Percentage
fractional percentages and Share numbers below .5 shall be rounded down to the
nearest whole percentage or Share number, respectively and all Relative
Performance Percentage fractional percentages and Share numbers of .5 or greater
shall be rounded up to the nearest whole percentage or Share number,
respectively. All vesting and delivery of Shares hereunder, except pursuant to
assumed or substituted awards in a change of control as specified in the
following paragraph, shall be subject to the prior written or electronic
certification of the Compensation Committee of the Board as to the extent to
which the applicable performance milestones have been achieved.


Change of Control


In the event the Company is acquired in a merger or asset sale pursuant to which
this RSU is assumed or substituted pursuant to Plan Section 19(c) (a “Change of
Control”), then if the performance period has not been completed as of the date
of the Change of Control, the Company Closing Price shall be deemed to be the
price per share received by the Company’s stockholders in the Change of Control.
Relative performance for such uncompleted performance period shall then be
measured against the Index performance from the Index Baseline through the 90
trading day average closing price of the Index in the period ending on the date
of the Change of Control. The Company’s stock performance relative to the Index
shall then be determined consistently with the methodology specified herein for
completed performance period. The number of Shares subject to this RSU so
determined shall then continue to vest based upon Employee’s continuing as a
Service Provider to the Company, the acquirer, or their Parents or Subsidiaries
through [_____________, 20XX+3], subject to accelerated vesting as set forth in
the Company’s Change of Control Severance Plan (but only for participants in
such plan), as amended from time to time.


[EXAMPLES]


4. Forfeiture upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Employee
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested RSUs awarded by this Agreement will thereupon be forfeited at no
cost to the


2



--------------------------------------------------------------------------------

Exhibit 10.11


Company, subject to accelerated vesting as set forth in the Company’s Change of
Control Severance Plan (but only for participants in such plan), as amended from
time to time.


5. Settlement Upon Vesting. Any RSUs that vest in accordance with paragraph 3
will be distributed to the Employee (or in the event of the Employee’s death, to
his or her estate) in Shares.


6. Withholding of Taxes. Notwithstanding the foregoing paragraph 5, no Shares
shall be distributed to Employee unless and until the Employee shall have
delivered to the Company or its designated Subsidiary the full amount of any
federal, state or local income or other taxes which the Company or such
Subsidiary may be required by law to withhold with respect to such Shares. The
Employee may elect to satisfy any such statutory minimum tax withholding
requirement by having the Company withhold Shares otherwise deliverable to the
Employee or by delivering to the Company already-owned Shares, subject to the
absolute discretion of the Company to disallow satisfaction of such withholding
by the delivery or withholding of stock.


7. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or Employee’s broker.


8. Acknowledgements. Employee acknowledges the following:


a. The Company (and not Employee’s employer) is granting the RSU. The Company
will administer the Plan from outside Employee’s country of residence if the
Employee’s country of residence is outside the United States and United States
of America law will govern all RSUs granted under the Plan.


b. That benefits and rights provided under the Plan are wholly discretionary
and, although provided by the Company, do not constitute regular or periodic
payments.


c. The benefits and rights provided under the Plan are not to be considered part
of Employee’s salary or compensation for purposes of calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind.


d. Employee waives any and all rights to compensation or damages as a result of
the termination of employment or other service with the Company for any reason
whatsoever insofar as those rights result or may result from:


1the loss or diminution in value of such rights under the Plan, or




3



--------------------------------------------------------------------------------

Exhibit 10.11


2 Employee ceasing to have any rights under, or ceasing to be entitled to any
rights under the Plan as a result of such termination.


e. The grant of the RSU, and any future grant of RSUs under the Plan is entirely
voluntary, and at the complete discretion of the Company.


f. Neither the grant of the RSU nor any future grant of an RSU by the Company
will be deemed to create any obligation to grant any further RSUs, whether or
not such a reservation is explicitly stated at the time of such a grant.


g. The Company has the right, at any time to amend, suspend or terminate the
Plan.


h. The Plan will not be deemed to constitute, and will not be construed by
Employee to constitute, part of the terms and conditions of employment or other
service, and the Company will not incur any liability of any kind to Employee as
a result of any change or amendment, or any cancellation, of the Plan at any
time.


i. Participation in the Plan will not be deemed to constitute, and will not be
deemed by Employee to constitute, an employment or labor relationship of any
kind with the Company.


j. By entering into this RSU Agreement, and as a condition of the grant of the
RSU, Employee consents to the collection, use, and transfer of personal data as
described in this subsection to the full extent permitted by and in full
compliance with Applicable Law.


k. Employee understands that the Company and its Subsidiaries hold certain
personal information about the Employee, including, but not limited to, name,
home address, telephone number, email address, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or other
entitlement to Shares awarded, canceled, exercised, vested, unvested, or
outstanding in Employee’s favor, for the purpose of managing and administering
the Plan (“Data”).


l. Employee further understands that the Company and/or its Subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration, and management of Employee’s participation in the Plan, and that
the Company and/or its Subsidiary may each further transfer Data to any third
parties assisting the Company in the implementation, administration, and
management of the Plan (“Data Recipients”).


m. Employee understands that these Data Recipients may be located in Employee’s
country of residence or elsewhere, such as the United States. Employee
authorizes the Data Recipients to receive, possess, use, retain, and transfer
Data in electronic or other form, for the purposes of implementing,
administering, and managing Employee’s participation in the Plan, including any
transfer of such Data, as may be required for the


4



--------------------------------------------------------------------------------

Exhibit 10.11


administration of the Plan and/or the subsequent holding of Shares on Employee’s
behalf, to a broker or third party with whom the Shares acquired on exercise may
be deposited.


n. Employee understands that Employee may, at any time, review the Data, request
that any necessary amendments be made to it, or withdraw Employee’s consent
herein in writing by contacting the Company. Employee further understands that
withdrawing consent may affect Employee’s ability to participate in the Plan.


o. Employee has received the terms and conditions of this RSU Agreement and any
other related communications, and Employee consents to having received these
documents in English.


9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of Stock Plan
Administration at Coherent, Inc., 5100 Patrick Henry Drive, Santa Clara, CA
95054, or at such other address as the Company may hereafter designate in
writing.


10. Conditions for Issuance of Shares. The shares of stock deliverable to the
Employee may be either previously authorized but unissued shares or issued
shares that have been reacquired by the Company. The Company shall not be
required to issue any shares of stock hereunder prior to fulfillment of all the
following conditions: (a) the admission of such shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such shares under any State or Federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Company shall,
in its absolute discretion, deem necessary or advisable; (c) the obtaining of
any approval or other clearance from any State or Federal governmental agency,
which the Company shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock Unit as the Company may establish from
time to time for legal or other administrative reasons.


11. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.


12. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


13. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.


14. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this


5



--------------------------------------------------------------------------------

Exhibit 10.11


Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company.


15. Governing Law. This Agreement will be covered by the internal substantive
laws, but not the choice of law rules, of California.


6

